Citation Nr: 0608098	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-24 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
status post multiple fistulotomies for recurrent fistula-in-
ano with fecal incontinence, claimed as a result of VA 
treatment associated with a prostate biopsy in October 2002, 
and a digital rectal examination in January 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In August 2005, the Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion.  
That opinion was obtained.  Upon receipt of that opinion by 
the Board, a copy was provided to the veteran along with a 
letter.  The letter indicated to the veteran, in conformity 
with the holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Padgett v. Principi, 18 Vet. 
App. 188 (2004), that in the absence of a waiver he had the 
right to request Agency of Original Jurisdiction (AOJ) 
consideration of that opinion.  The veteran indicated that he 
wanted the Board to proceed with its appellate review shortly 
thereafter.

The Board also notes that the Court has since withdrawn the 
Padgett decision and the veteran's waiver of AOJ 
consideration of the VHA opinion is no longer required.  See 
Padgett v. Principi, 18 Vet. App. 404 (2004).

In June 2004 the veteran filed a substantive appeal and 
elected a hearing at a local VA office before a member of the 
Board.  A video conference hearing was held in April 2005 
before the undersigned, and the transcript is of record.




FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The preponderance of the competent medical evidence is 
against the claim that the veteran's residuals of multiple 
fistulectomies, to include fecal incontinence, for a 
recurrent fistula-in-ano, was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
this medical treatment, to include a prostate biopsy in 
October 2002, or a digital rectal examination in January 
2003.


CONCLUSION OF LAW

The criteria of entitlement to compensation for residuals of 
multiple fistulotomies for a recurrent fistula-in-ano, to 
include fecal incontinence, claimed as a result of VA 
treatment associated with a prostate biopsy in October 2002, 
and a digital rectal examination in January 2003, under the 
provisions of 38 U.S.C.A. § 1151, have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.358 (2003), and 3.358(a) as amended at 69 Fed. Reg. 46426-
46435 (August 3, 2004), codified at 38 C.F.R. § 3.361 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the RO rating 
decision, the statement of the case and supplemental 
statements of the case, issued in connection with the 
appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, correspondence 
from the RO sent to the appellant, to include the January 
2004 letter, specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and the relative 
burdens of the appellant and VA in producing or obtaining 
that evidence or information.  That is, the appellant was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
January 2004 letter, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The January 2004 letter explicitly requested 
that he inform the RO of any evidence in his possession that 
pertained to his claim.  Additionally, he was informed that 
it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided prior to the issuance of the April 2004 RO 
decision that is the subject of this appeal.  

The veteran's representative has requested that the Board 
remand the veteran's appeal in order to determine whether 
quality-assurance records maintained by VA exist and if so, 
to obtain them for use in deciding the veteran's appeal.  The 
VA's medical quality-assurance program consists of systemic 
health care reviews carried out by or for VA for the purpose 
of improving the quality of medical care or improving the 
utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA. See 38 U.S.C.A. § 
17.500(c).  Records and documents associated with the 
quality-assurance program are confidential and privileged and 
may not be disclosed except as provided by law.  See 38 
U.S.C.A. § 5705(a).

The statute and the VA regulations promulgated thereunder, 
found at 38 C.F.R. §§ 17.500 to 17.511, contain detailed 
rules regarding the disclosure of quality-assurance 
information both inside and outside VA.  The statute 
specifies that "[n]othing in this section shall be construed 
as limiting the use of records and documents described in 
Subsection (a) of this section within the Department 
(including contractors and consultants of the Department)." 
38 U.S.C.A. § 5705(b)(6).  Construing this provision, the VA 
regulations state that "[a]ccess to confidential and 
privileged quality-assurance records and documents within the 
Department...is restricted to VA employees...who have a need 
for such information to perform their Government duties... 
and who are authorized access by the VA medical facility 
Director, Regional Director, the Under Secretary for Health, 
or their designees, or by the regulations in §§ 17.500 
through 17.511." 38 C.F.R. § 17.508(a).

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The Board believes that the language of 38 C.F.R. § 3.508(a) 
may not be construed to permit the procurement of quality-
assurance records by VA personnel, including adjudication 
personnel, without further authorization.  This is 
particularly so in view of the fact that the regulations also 
specify that efforts must be made to protect the identities 
of peer reviewers and that notice of penalties for 
unauthorized disclosure must be provided.  It is significant 
that no procedures relating to the use and handling of 
quality assurance records during claims adjudication or as to 
any controls that might be placed on relocation to claims 
folders have been established.  The Board does not have the 
authority to invalidate VA regulations or adjudicative 
manuals.  See 38 U.S.C.A. § 7104(c) (the Board is bound in 
its decisions by the regulations of the department and 
instructions of the Secretary).  Furthermore, procurement of 
quality assurance records would necessary entail their 
disclosure to the veteran's representative.  Redisclosure of 
quality assurance records is subject to the disclosure rules 
set forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to monetary penalties.  See 38 C.F.R. § 17.511.

For these reasons, in the absence of any specific provisions 
of the law or regulations that authorize access to quality-
assurance records for adjudicative use, the Board finds that 
it is not required to obtain such records pursuant to the 
duty to assist under the VCAA.

The duty to assist the veteran has been satisfied.  All 
relevant medical records have been obtained and have been 
reviewed by both the RO and the Board.  A VHA opinion as to 
the medical question that is central to the issue on appeal 
has been obtained.  The Board is not aware of additional VA 
or private medical evidence that is not of record for which 
reasonable procurement efforts have not been made.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.   
Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Analysis

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or training and rehabilitation, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997. VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the veteran filed his claim after October 1, 
1997, the latter version of 38 U.S.C.A. § 1151 applies to his 
appeal.  Thus, the veteran must show that the proximate cause 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the treatment in question.

The current version of the law provides that compensation 
shall be awarded for a qualifying additional disability of a 
veteran in the same manner as if the additional disability 
were service connected.  A disability is considered a 
qualifying additional disability if it is not the result of 
the veteran's own willful misconduct and the disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was: 
1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.

(b) Additional disability.  In determining that additional 
disability exists, the following considerations will govern:

(1) The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  (i) As applied to examinations, 
the physical condition prior to the disease or injury will be 
the condition at time of beginning the physical examination 
as a result of which the disease or injury was sustained.  
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.

(2) Compensation will not be payable under 38 U.S.C. 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.

(c) Cause.  In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  ``Necessary consequences'' are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

(4) When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(a), (c )(4).

Effective September 2, 2004, VA amended adjudication 
regulations concerning awards of compensation or dependency 
and indemnity compensation for additional disability or death 
caused by VA hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program.  Under this 
amendment, benefits are payable for additional disability or 
death caused by VA hospital care, medical or surgical 
treatment, or examination only if VA fault or ``an event not 
reasonably foreseeable'' proximately caused the disability or 
death.  Benefits also are payable for additional disability 
or death proximately caused by VA's provision of training and 
rehabilitation services or CWT program.  This amendment 
reflects amendments to 38 U.S.C. 1151, the statutory 
authority for such benefits.

The regulations have no retroactive effect, and in any event 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).  The new regulations, therefore, have no impact on 
the decisions reached in this appeal.

The veteran contends, in essence, that a prostate biopsy in 
October 2002, or a digital rectal examination in January 
2003, caused his recurrent fistula-in-ano, which required 
multiple fistulectomies and a fistulotomy from July 2003 to 
September 2003.  Based on a thorough review of the record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for compensation under 38 
U.S.C.A. § 1151 for status post multiple fistulotomies for 
recurrent fistula-in-ano with fecal incontinence (claimed as 
rectal problems).  

The post-service VA medical reports show that the veteran 
underwent a prostate biopsy in June 2002 for an elevated 
prostate-specific antigen.  The pathology report was 
indeterminate.  Another prostate biopsy was performed in 
October 2002.  In January 2003, he presented complaints that 
related to anal fistulas.  The veteran believed that these 
were the result of the previous truss biopsy.  

In January 2003, the veteran was seen in the emergency room 
complaining of rectal bleeding and pain with leakage of black 
stool.  An impression of anal fissure was recorded.  
Thereafter, he was seen again for pain in the rectum and 
leakage.  The veteran reported a history of a perianal 
abscess in 1998 when his rectum was ripped during a rectal 
examination. On examination, a fissure was not seen, but 
there was a perianal abscess which was opened and drained 
spontaneously.   He was prescribed antibiotics.  In February 
2003, the veteran returned for a follow-up and was found to 
have an area of induration and mild erythema on the right 
side of the anus extending 2 inches from the anus.  In March 
2003 he underwent a colonoscopy with biopsy.  The endoscopic 
impression was diminutive polyp in the sigmoid colon and 
hemorrhoids.  It was noted that the colonoscopy was otherwise 
normal.  

In July 2003 the veteran underwent a fistulotomy for perianal 
fistulae.  The operative report shows that there were 3 
fistulae on the posterior aspect of the rectum and did not 
involve any sphincters as well as another fistula superiorly 
which was quite superficial.  He was seen three weeks later 
complaining of persistent leakage requiring a pad.  On 
examination, there was moderate perianal disease and it was 
difficult to tell if there were other fistulas.  In August 
2003, the veteran reported soiling and was found to have an 
anal fissure.  Surgery was again performed in August 2003, 
which revealed a fistula high above the sphincter muscle 
complex.  The fistula was explored and a seton was placed.  
The following day he was seen at the emergency room with 
urinary retention, relieved by insertion of a catheter.   In 
September 2003 it was indicated that the anal fistula was 
healing well.  In September 2003 the veteran underwent a 
fistulotomy with seton removal with no inoperative 
complications described.  On follow-up in October 2003, he 
reported minimal drainage with some fecal staining after 
defecation.  On examination there was very good sphincter 
tone without drainage or defect.  In January 2004 the veteran 
related that he was unable to control his bowel movements 
since the last surgery.  A rectal examination was negative 
for blood and the surgical site was healed without 
complications.  The sphincter tone was good and there were no 
open lesions or other abnormalities on anoscopy. 

A March 2004 post-service report shows that the veteran was 
evaluated by Dr. B.S.  He found significant scarring of the 
anal canal.  Dr. B.S. indicated that he had apparently 
developed fecal incontinence following fistulotomies for a 
recurrent fistula-in-ano.  Dr. B.S. opined that further 
surgical repair would not be beneficial due to the 
significant amount of scarring.  Instead, he recommended that 
the veteran participate in the SECCA trial, which involves 
radio frequency treatment.  Dr. B.S. indicated, at least by 
history, that the onset of the veteran's incontinence began 
following the September 2003 surgery.  Aside from the fact 
that this opinion is based upon history obtained from the 
veteran rather than a review of or citation to the relevant 
medical evidence, Dr. B.S. did not provide an opinion that 
the veteran has additional disability as the result of 
negligent VA medical treatment. 

The Board notes that in January 2004, a VA physician opined 
that it was conceivable that the veteran's prostate biopsy 
might have contributed to the fistulae-in-ano, but such 
relationship was "very unlikely."  Under 38 C.F.R. § 3.102, 
service connection may not be based upon a resort to 
speculation or remote possibility, and there is extensive 
judicial precedent rejecting the use of speculative opinions 
in VA benefits adjudication.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 
178, 185 (1999); Morris v. West, 13 Vet. App. 94, 97 (1999); 
Bloom v. West, 12 Vet. App. at 186-87.  The January 2004 
medical opinion does little more than suggest that additional 
disability resulting from the prostate biopsy was possible.  
While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Consideration of this opinion in its entirety shows that it 
is both equivocal and speculative and, at most, does little 
more than propose that it is conceivable that the veteran 
sustained additional disability as a result of the prostate 
biopsy.  It does not factually establish or explain the 
sequence of medical causation using the facts applicable in 
the veteran's case, on the contrary, the clinician found that 
the contended causal relationship highly unlikely.  Such 
speculation is not legally sufficient to benefits establish 
benefits pursuant to 38 U.S.C.A. § 1151.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. at 611.

Pursuant to an August 2005 request by the Board, a VHA 
medical opinion concerning the appeal in question was 
obtained.  Following a review of the veteran's case file, 
along with extensive medical research, the physician opined 
that the prostate biopsy and/or the digital rectal 
examination did not cause the his  fistulae-in-ano.  The 
physician reasoned that although the anorectal suppuration 
that usually leads to fistula-in-ano may have several causes, 
by far the most common is a nonspecific cryptoglandular 
origin.  He added that other causes are rare, except for 
Crohn's disease and hidradenitis suppurativa.  The 
pathogenesis of abscesses and fistulas is usually the same, 
with the abscess representing the acute phase and fistula the 
chronic sequela.  In reaching his conclusion, the physician 
pointed out that the veteran had history of perianal abscess 
in 1998, several years before having the prostate biopsy in 
question.  The earlier opinions are of little if any 
probative weight for the aforementioned reasons, whereas the 
latter VA opinion is of considerable probative value as it 
was rendered by a physician after a thorough review of the 
relevant evidence in the claims file, was supported by a 
rationale with citation to the clinical record, and the 
physician did not word his opinion in a speculative manner; 
the language used clearly weighs against the claim.  

As a layman, the veteran is not competent to render a medical 
opinion on etiology or causation of disease or disability.  
See Grivois v. Brown, 6 Vet. App. 136 (1994), citing Espiritu 
v. Derwinski, 2 Vet. App. 492, (1992).  Consequently, the lay 
contentions that the veteran's recurrent fistula-in-ano, 
which required multiple fistulectomies, was caused by a 
prostate biopsy in October 2002, or a digital rectal 
examination in January 2003, have no probative weight in the 
final analysis.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical evidence is against 
the claim that the veteran's residuals of multiple 
fistulectomies, to include fecal incontinence, for a 
recurrent fistula-in-ano, was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
this medical treatment, to include a prostate biopsy in 
October 2002, or a digital rectal examination in January 
2003.  

The doctrine of reasonable doubt is not for application in 
this appeal, as the preponderance of the evidence is against 
the veteran's claim.  38 U.S.C.A. § 5107(b); Seealso, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, 
entitlement to compensation for residuals of multiple 
fistulectomies, to include fecal incontinence, for a 
recurrent fistula-in-ano, to include fecal incontinence, 
under the provisions of 38 U.S.C.A. § 1151, as a result of 
treatment by VA during a prostate biopsy in October 2002, or 
a digital rectal examination in January 2003, is not 
warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of multiple fistulectomies, to include fecal 
incontinence, for a recurrent fistula-in-ano, to include 
fecal incontinence, as a result of treatment by VA during a 
prostate biopsy in October 2002, or a digital rectal 
examination in January 2003, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


